IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                             November 14, 2014 Session


              ELIZABETH B. TURNER v. SELINA C. GAVIRIA

                  Appeal from the Circuit Court for Shelby County
                   No. CT00572511     Robert L. Childers, Judge



              No. W2014-01087-COA-R3-CV - Filed December17, 2014




This is the second appeal of this case involving enforcement of an oral loan agreement.
Appellant appeals the judgment entered against her. Because the appellate record
contains no transcript or statement of the evidence pursuant to Tennessee Rule of
Appellate Procedure 24, we conclude that the findings made by the trial court in support
of its conclusions of law were based upon sufficient evidence. Affirmed and remanded.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed
                                  and Remanded

K ENNY A RMSTRONG, J., delivered the opinion of the Court, in which A RNOLD B. G OLDIN,
J., and B RANDON O. G IBSON, J., joined.

Kevin A. Snider, Germantown, Tennessee, for the appellant, Elizabeth B. Turner

Fred M. Ridolphi, Jr., Memphis, Tennessee, for the appellee, Selina C. Gaviria

                                       OPINION

                                    I. Background

This is the second appeal of this case, which began in December 2011 when Ms.
Elizabeth B. Turner (“Ms. Turner” or “Appellant”) filed a complaint in the Circuit Court
of Shelby County against her sister, Defendant Selina C. Gaviria (“Ms. Gaviria” or
“Appellee”). Turner v. Gaviria, No. W2013-01944-COA-R3-CV, 2014 WL 426663 at

                                            1
*1 (Tenn. Ct. App. Feb. 3, 2014) (“Turner I”).1 In the interest of judicial economy, we
restate the facts of the underlying case as they appeared in Turner I.

                  In her complaint, Ms. Turner alleged that, “many years ago,”
                  she agreed to loan Ms. Gaviria $64,000 to be used as a down
                  payment on a home and for in vitro fertilization procedures.
                  She asserted that, although the agreement was not reduced to
                  writing, Ms. Gaviria made payments on the loan until April
                  2001.     Ms. Turner further asserted that Ms. Gaviria
                  “unilaterally executed a document” offering to pay Ms.
                  Turner a total of $32,000 at the rate of $100 per month for
                  three years, and $300 per month thereafter for seven years, to
                  commence when Ms. Gaviria's anticipated divorce became
                  final. Ms. Turner further asserted that Ms. Gaviria's husband
                  made essentially the same offer, and that she neither accepted
                  nor agreed to their offers. Ms. Turner asserted that $35,000
                  remained due on the loan; that, on October 10, 2011, her legal
                  counsel sent Ms. Gaviria written demand for payment in the
                  amount of $35,000 within 20 days; and that Ms. Gaviria had
                  refused to pay the balance owed. She asserted claims for
                  breach of contract and unjust enrichment and prayed for
                  compensatory damages in the amount of $50,000, reasonable
                  attorney's fees, prejudgment interest, and costs.

                  Ms. Gaviria answered in March 2012. In her answer, Ms.
                  Gaviria admitted that “monies were delivered to her” by Ms.
                  Turner, asserted that she had repaid Ms. Turner in full “in the
                  event there was a legal obligation to do so on her part [,]” and
                  denied any obligation for further payments. She asserted six
                  defenses, including unenforceability of the alleged note; that
                  the money was a gift; novation; accord and satisfaction; and
                  the statute of limitations.

                  Following discovery, the trial court heard the matter in June
                  2013. By order entered June 17, 2013, the trial court entered
                  judgment in favor of Ms. Gaviria, finding her “not liable . . .
                  for any damages” to Ms. Turner. Ms. Turner filed a motion to

1 Turner I is a memorandum opinion under Rule 10 of the Rules of the Court of Appeal of Tennessee. W e are
aware that these cases shall not be cited or relied on for any reason in an unrelated case. W e rely on it here only
insofar as the facts of the underlying case are the same.

                                                            2
              alter or amend on June 25, which the trial court denied on
              August 2, 2013.
Id.

In Turner I, we determined that the trial court failed to enter written findings of fact and
conclusions of law pursuant to Tennessee Rule of Civil Procedure 52.01. Because this
Court could not make a meaningful review of the case in the absence of Rule 52.01
findings, we remanded the case to the trial court for entry of findings of fact and
conclusions of law. On May 6, 2014, the trial court issued its findings of fact and
conclusions of law in favor of Ms. Gaviria which were later incorporated into the
Amended Final Order of Judgment entered on May 21, 2014. Ms. Turner filed a timely
notice of appeal from the May 21, 2014 Order.

                                        II. Issues

Ms. Turner raises two issues for review as restated from her brief:

          1. Whether the trial court’s findings of fact and conclusions of law are
             contrary to the previous findings and rulings and, therefore, require
             reversal.

          2. Whether the trial court’s findings of fact and conclusions of law are not
             supported by the testimony and evidence presented at trial and, therefore,
             require reversal.

                                 III. Standard of Review

We review the trial court's findings of fact de novo upon the record of the trial court,
accompanied by a presumption of the correctness of these findings, unless the evidence
preponderates otherwise. Tenn. R. App. P. 13(d); Langschmidt v. Langschmidt, 81
S.W.3d 741, 744 (Tenn. 2002). With respect to the trial court's conclusions of law,
however, our review is de novo with no presumption of correctness. Ganzevoort v.
Russell, 949 S.W.2d 293, 296 (Tenn. 1997). Broadbent v. Broadbent, 211 S.W.3d 216,
219-20 (Tenn. 2006).

                                       IV. Analysis

As set out in its order, the trial court made the following findings of fact and conclusions
of law:



                                             3
                    FINDINGS OF FACT

1.      Defendant admits that Plaintiff gave her $50,000.00 on
March 5, 1999 to buy a house. The $50,000 was used by
Defendant and her then husband, Marlon David Gaviria, to
purchase a house.
2.      Defendant also admits that Plaintiff also gave
Defendant $14,000.00 to be used for in vitro fertilization.
3.      Plaintiff admits that there was no written agreement
that Defendant or Defendant’s then husband would repay the
$64,000.00 to Plaintiff, and that there was no discussion about
repayment terms or a repayment schedule, or payment of
interest on the principal.
4.      Plaintiff admits that she signed a letter dated March 17,
1999 for Defendant for the purpose of Defendant and her
then-husband obtaining a loan for a home they were
purchasing.      The letter stated that the $50,000.00 that
Defendant and her then-husband were using for a down
payment on the home was a gift from Plaintiff. This letter
was required by the lending institution as a requirement for
making the loan for the purchase of the home. The bottom on
the letter states:
        “Warning, Section 1010 of Title 18 USC
        Federal Housing Administration Transactions
        provides: ‘Whoever for the purpose of
        influencing in any way the action of such
        administration makes, passes, utters or publish
        (sic) any statement knowing the same to be false
        shall be fined not more than $5,000 or
        imprisoned not more than two years or both.’”
5.      In 2001 Plaintiff asked Defendant to put the “debt” in
writing because Defendant and her then-husband were getting
a divorce.
6.      Plaintiff suggested that Defendant and her then-
husband both sign promissory notes agreeing to each pay one-
half of the $64,000 “debt” to Plaintiff.
7.      Defendant and her then-husband both agreed to repay
one-half of the $64,000 “debt” to Plaintiff. The marital
dissolution agreement entered into by defendant and her then-
husband reflects that the parties agreed that they each owed
the Plaintiff a debt of $64,000 and that husband and wife
                               4
would be equally responsible for the debt.
8.      Trial Exhibit 3 is a promissory note by Defendant and
Marlon David Gaviria for $32,000 to be paid at $100 per
month for a maximum of three years and then payments of
$300 per month thereafter for seven years, beginning when
the parties’ divorce was final [sic].
9.      Marlon David Gaviria admits that both he and
Defendant each signed promissory notes to Plaintiff and
agreed to repay $32,000 each.
10.     Marlon David Gaviria and Defendant signed the
promissory notes at Plaintiff’s request.
11.     Plaintiff admits that the promissory notes for $32,000
each executed by Defendant and Marlon David Gaviria were
faxed to her in 2001.
12.     Marlon David Gaviria was discharged in Bankruptcy
in 2002 after Defendant and Marlon David Gaviria divorced.
13.     On or about May 5, 2006 Plaintiff emailed Defendant
indicating that “David sent me $100 per month for 36 months
for a total of $3,600 . . .” Defendant responded to Plaintiff’s
email:
        I have attached a spreadsheet of all the
        payments I have made thus far. The amount
        due to you from me is $6,500. I realize David
        owes you money and you expect payment from
        me. I have and will make good on my part of
        the agreement. However, our agreement with
        you at the time of the divorce was that David
        and I would split the debt. I will give you a
        $6,500 check which is the balance of my part. . .
        “As you can see from this email I sent, he has
        agreed to pay you. So I feel like I have met my
        responsibility as was previously agreed upon by
        all the parties (at the time of the divorce). . .”
Plaintiff did not respond to Defendant’s email or manifest in
any other way that she disagreed that there was such an
agreement.       Plaintiff did not deny that she received
Defendant’s response to Plaintiff’s May 5, 2006 email.
14.     Plaintiff admits that she received twenty-eight
payments from Defendant after April 16, 2001, and that
Defendant has paid her $32,000. Plaintiff also admits that she
received $3,600 from Marlon David Gaviria.
                              5
                               CONCLUSIONS OF LAW

             1.     $50,000 of the $64,000 was a gift by Plaintiff to
             Defendant.
             2.     Assuming, arguendo, that the $50,000 was not a gift,
             there was a novation, whereby Defendant and Marlon David
             Gaviria each agreed to pay Plaintiff $32,000.
             3.     There has been accord and satisfaction of the
             remaining debt of $14,000 because it is undisputed that
             Defendant has paid Plaintiff $32,000.
             4.     The Defendant is not liable to Plaintiff for the debt
             sought by Plaintiff.

Appellant has asked this Court to review the foregoing findings of fact and conclusions of
law against the evidence presented at the hearing. However, due to procedural
shortcomings in the appellate record, we do not reach the substantive issues.

Tennessee Rule of Appellate Procedure 24 outlines the content and preparation of the
record; the rule states in pertinent part, as follows:

             (a)    The record on appeal shall consist of: (1) copies, certified by
             the clerk of the trial court, of all papers filed in the trial court except
             as hereafter provided; (2) the original of any exhibits filed in the trial
             court; (3) the transcript or statement of the evidence or proceedings,
             which shall clearly indicate and identify any exhibits offered in
             evidence and whether received or rejected….
                                            ***
             (b)    …the appellant shall have prepared a transcript of such part of
             the evidence or proceedings as is necessary to convey a fair, accurate
             and complete account of what transpired with respect to those issues
             on appeal. (emphasis added).

The Tennessee Rules of Appellate Procedure place the responsibility for the preparation
of the transcript or a statement of evidence on the parties, and the appellant has the
primary burden to see that a proper record is prepared and filed in this Court. Tenn. R.
App. P. 24; McDonald v. Onoh, 772 S.W.2d 913, 914 (Tenn. Ct. App. 1989). In this
case, the record contains no transcript of the hearing, nor is there a statement of the
evidence pursuant to Tennessee Rule of Appellate Procedure 24(c). Although there is no
transcript of any actual evidence, our record does contain an eleven (11) page excerpt of
the June 10, 2013 proceedings, which occurred prior to our decision in Turner I. This
excerpt, which is attached as an exhibit to Ms. Turner’s Motion to Amend Final
                                              6
Judgment, contains statements made by the trial court from the bench. It is well settled
that a trial court speaks through its orders. Palmer v. Palmer, 562 S.W.2d 833, 837
(Tenn. Ct. App. 1977). “A judgment must be reduced to writing in order to be valid. It is
inchoate, and has no force whatever, until it has been reduced to writing and entered on
the minutes of the court, and is completely within the power of the judge or Chancellor.”
Broadway Motor Co. v. Pub. Fire Ins. Co., 12 Tenn. App. 278, 280 (1930); See also
Steppach v. Thomas, 346 S.W.3d 488, 522 (Tenn. Ct. App. 2011) (quoting In re
Adoption of E.N.R., 42 S.W.3d 26, 31 (Tenn. 2001)). As we noted in Steppach, we
review the trial court's written orders on appeal. Id. Accordingly, this isolated portion of
the transcript is not helpful to this Court’s review.

We note that on May 30, 2014, Ms. Turner filed a notice and request in the trial court to
include the full record on appeal including all transcripts that have been previously filed
with the circuit court. Despite Ms. Turner’s notice, there was never a motion filed in this
Court to consolidate the records of this appeal with Turner I. The signature of Ms.
Turner’s attorney appears on the Appellate Court Clerk’s sign-out sheet certifying that
“he has reviewed the exhibits when the exhibits came into his possession and that all the
exhibits in this record on appeal are accounted for and in proper order.” However, except
for the 11-page excerpt, there are no transcripts or exhibits contained in our appellate
record.

Tennessee Rule of Appellate Procedure 13(d) directs this Court to review the evidence in
the record to determine whether there is material evidence to support the ruling of the trial
court. However, without a transcript or statement of the evidence this Court must
presume that every fact admissible under the pleadings was found or should have been
found in the appellee's favor. Gotten v. Gotten, 748 S.W.2d 430, 432 (Tenn. Ct.
App.1987); Richmond v. Richmond, 690 S.W.2d 534, 536 (Tenn. Ct. App.1985); In re
Rockwell, 673 S.W.2d 512, 516 (Tenn. Ct. App.1983); and McDonald, 772 S.W.2d at
914.

It is well settled that, in the absence of a transcript or statement of the evidence, this Court
must presume that there was sufficient evidence before the trial court to support its
judgment. PNC Multifamily Capital Inst. Fund XXVI Ltd. P'ship v. Mabry, 402 S.W.3d
654, 661 (Tenn. Ct. App. 2012), perm. app. denied (Tenn. Apr. 10, 2013); Outdoor
Management LLC v. Thomas, 249 S.W.3d 368, 377 (Tenn.Ct.App.2007); and McKinney
v. Educator and Executive Insurers, Inc., 569 S.W.2d 829, 832 (Tenn.Ct.App.1977).
Because there is no transcript or Rule 24 statement of the evidence, the facts found by the
trial court, supra, are conclusive on appeal, and we must conclude that there is sufficient
evidence in the record to support those findings. Accordingly, we must affirm the
judgment.


                                               7
Ms. Turner also raises the issue of whether the trial court’s findings of fact and
conclusions of law are contrary to the previous findings and rulings, and therefore,
require a reversal. As noted earlier, the only transcript provided in this record is an
eleven page excerpt containing statements made by the trial court prior to issuing its
ruling on June 10, 2013. As such, these statements are inchoate because they were not
incorporated into the court’s order. In Shelby v. Shelby, 696 S.W.2d 360, 361
(Tenn.Ct.App.1985), this Court stated that: “We do not review the court's oral statements,
unless incorporated in a decree, but review the court's order and judgments for that is how
a Court speaks.” See also Broadway Motor Co. 12 Tenn. App. at 280; Steppach, 346
S.W.3d at 522.

Although no presumption of correctness attaches to a trial court’s conclusions on issues
of law, Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000); In re M.L.D., 182 S.W.3d
890, 894 (Tenn. Ct. App. 2005), the conclusions of law are based on the evidence and
facts presented to the trial court. In this case, because no transcript or statement of the
evidence is included in the record on appeal, we conclusively presume that the findings of
fact made by the trial court are supported by the evidence and are correct.

Even if we assume, arguendo, that the trial court’s oral statements are germane to our
review, it is apparent from those statements, which appear below, that the trial court
distinguished Ms. Gaviria’s moral obligation to her sister from her legal obligation:

              Morally, there is no question, the Defendant owes the Plaintiff
              the entire $64,000 as a moral issue. That’s something that I
              can’t determine here. . . .this is a court of law, and legally, the
              Court finds that the Defendant does not owe the Plaintiff
              anything and I will entire [sic] a judgment for the Defendant.

In reviewing this excerpt, we do not find the oral statements of the trial court contrary to
its written findings of fact and conclusions of law included in the Amended Final Order
of Judgment.
                                      V. Conclusion

For the foregoing reasons, we affirm the judgment of the trial court. The case is
remanded for such further proceedings as may be necessary and are consistent with this
opinion. Costs of the appeal are assessed against the Appellant, Elizabeth B. Turner, and
her surety.



                                                   _________________________________
                                                   KENNY ARMSTRONG, JUDGE
                                              8